154 U.S. 538
14 S.Ct. 1158
17 L.Ed. 637
UNITED STATESv.OLVERA et al.
No. 149.
March 7, 1864.

Mr. Justice NELSON delivered the opinion of the court.


1
This is an appeal from the United States district court for the southern district of California.


2
The case involves the title to six square leagues of land, known by the name of 'Los Alamos' and 'Agua Caliente,' in the county of Los Angeles, under a Mexican grant dated 27th May, 1846. It was accompanied by a map designating the out boundaries of the tract. Proceedings before the governor, with a view to obtain the grant, commenced as early as the 21st August, 1845. On that day the claimants applied to have the governor declare the land vacant, notwithstanding a previous grant to one Don Pedro Carillo, as he had failed to comply with any of its conditions. In pursuance of this application, Carillo was called twice before the alcalde to explain the reason of his neglect; and on the 6th September, 1845, at his own solicitation, seven months were allowed him within which to furnish the governor with a satisfactory explanation. After the expiration of this time, and no explanation having been furnished by Carillo, on the 27th May, 1846, the governor declared that, taking into consideration the seven months granted to citizen Pedro Carillo to stock the land granted to him in conformity with the colonization laws, and of the injury caused to the industry of the country on account of his not occupying it, the denunciation of the tract of the Alamos and Agua Caliente in favor of the applicants may take place, and to whom the proper title shall be issued, and on the same day a title was issued to them in due form.


3
The espediente embraces some dozen of documents, extending through a period of nine months; that is, from the 21st August, 1845, to the 27th May, 1846, and which, with the exception of the grant in form, were produced from the public archives. The last document in the espediente, and which decreed a denunciation of the tract, directed that the title should issue, and which was issued accordingly, as we have seen, on the same day. All these documents were produced and proved before the board of commissioners, which rejected the claim, on the ground the boundaries given of the tract in the grant were not specific enough to separate the land from the public domain, and therefore void for uncertainty.


4
No question was raised by the government before the board as to the genuineness of the grant. Indeed, the preliminary proceedings growing out of the steps necessary to be taken to procure a denunciation of the land as vacant would seem to repel any suspicion of fraud against this government in making the grant.


5
In this connection it may not be improper to refer historically to the fact that the grant of this tract to Carillo was made by Gov. Micheltorena, October 2, 1843. He presented his claim before the board of commissioners, 24th December, 1852, which was registered on 23d January, 1854, and, on appeal to the district court, dismissed for failure to prosecute it, 10th August, 1860. See Append. p. 68, No. 498, Hoff. Land Cas.


6
It is true that this grant is not supported by any possession or occupation by the claimants prior to their application to the governor, nor, indeed, could it have been, as it is founded upon a denunciation of the previous grant to Carillo; and the war existing between Mexico and this government at the time, and which soon afterwards resulted in the acquisition of the country, prevented the possession and occupation immediately after the date of the grant. There might be difficulty in supporting this claim, in the absence of possession and occupation, if it stood simply upon the title of the governor of the 27th May, 1846. But the proceedings to obtain it commenced in 1845, and were pursued diligently till the 27th May, 1846. They were instituted, not to obtain a grant of a portion of the public domain, but to obtain a denunciation of a title to a tract already granted, and in this respect the claim stands upon a different footing from most of these Mexican grants. The only questions that can well be raised are whether or not the documentary evidence is genuine, and, second, whether it is competent to convey the title. The idea of antedating the documents would seem to be repelled by the character of the proceedings, running through a period of nine months, as well as from the fact that Carillo, and not the Mexican or American government, had the chief interest in them. Certainly, it would be a very forced conclusion to predicate a fraud upon the American government in the denunciation of Carillo's title, and the regrant of it to these claimants, which is all that there is of the case.


7
Decree of the district court affirmed.


8
The Attorney General and John A. Wills, for the United states.


9
J. B. Williams, for appellees.